UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7558


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMES CHRISTOPHER CRANK,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Raymond A. Jackson, District Judge. (4:17-cr-00103-RAJ-LRL-1)


Submitted: March 29, 2022                                         Decided: April 1, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Christopher Crank, Appellant Pro Se. Megan Marina Montoya, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Christopher Crank appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A) motion for compassionate release. We review a district court’s denial of

a compassionate release motion for abuse of discretion. United States v. Kibble, 992 F.3d

326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have reviewed the record and

conclude that the court did not abuse its discretion and sufficiently explained the reasons

for the denial. See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing

amount of explanation required for denial of compassionate release motion). Accordingly,

we affirm the district court’s order, deny Crank’s motion for appointment of counsel, and

deny as unnecessary Crank’s motion requesting that we consider his informal brief. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2